DETAILED ACTION
	
Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:     
Claim 1 is allowable over the art of record because the prior art does not teach  wherein an orthographic projection of the first signal line on the first substrate is at least partially overlapped with an orthographic projection of the first liquid crystal layer on the first substrate; an orthographic projection of the radiation patch on the first substrate is not overlapped with the orthographic projection of the first liquid crystal layer on the first substrate and in combination with the remaining claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents to Gaucher et al., Choi et al., Borysenko, Fink et al., Yun et al., Yamada et al., Komura et al. and Park et al. are cited as of interested and illustrated a similar structure to an antenna structure.
The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845